Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	The Amendments and Remarks filed 10/17/22 in response to the Office Action of 4/18/22 are acknowledged and have been entered.
	Claims 82-90 are pending.
	Claim 89 has been amended by Applicant.
	Claims 82-90 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Rejections Withdrawn
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.

The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn.

The rejection on the ground of nonstatutory double patenting as being unpatentable over claims 75-77 of copending Application No. 17/087467 in view of Moore et al (US 2014/0288275 A1; 9/25/14; 2/9/21; IDS) is withdrawn.

Response to Arguments
Double Patenting
Claim 82 remains provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 75-77 of copending Application No. 17/087467 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the heterodimeric antibodies of the copending claims are species of the heterodimeric antibodies of the instant claim. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In the Reply of 10/17/22, Applicant submitted a terminal disclaimer. However, the terminal disclaimer does not obviate this rejection because the person who signed the terminal disclaimer is not the applicant, patentee or an attorney or agent of record. 37 CFR 1.321(a) and (b). The signature on the terminal disclaimer must be the same name listed under the Attorney registration number. This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).

Claims 82 and 85-88 remain provisionally rejected and claims 89-90 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 75-77 of copending Application No. 17/087467 in view of Zhou et al (WO 2014/079000 A1; 5/30/14; 2/9/21 IDS)
Although the claims at issue are not identical, they are not patentably distinct from each other. The heterodimeric antibodies of the copending claims are species of the heterodimeric antibodies of instant claim 82.  Regarding instant claims 87-88, it would be considered obvious to generate polynucleotide expression vectors encoding the heterodimeric antibodies of the copending claims (species of instant claims 87-88) and express said vectors in cultured host cells in order to generate heterodimeric antibodies of the copending claims because polynucleotide expression vectors encoding heterodimeric antibodies are routinely used to generate heterodimeric antibodies in host cells comprising the vectors (see Figure 2 of Zhou et al, in particular). Regarding instant claims 85-86, it would be considered obvious to generate the copending heterodimeric antibodies wherein the Fc domains are human IgG1 Fc domains because Zhou et al teaches generating heterodimeric antibodies of the same general structure of those of the copending claims wherein the Fc domains are human IgG1 Fc domains (Example 1, in particular). This is a provisional nonstatutory double patenting rejection.
In the Reply of 10/17/22, Applicant submitted a terminal disclaimer. However, the terminal disclaimer does not obviate this rejection because the person who signed the terminal disclaimer is not the applicant, patentee or an attorney or agent of record. 37 CFR 1.321(a) and (b). The signature on the terminal disclaimer must be the same name listed under the Attorney registration number. This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).

Claim Objections
Claims 83-84 are objected to for being dependent upon rejected claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/             Primary Examiner, Art Unit 1642